Citation Nr: 1713581	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  07-32 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Appellant




ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1969 to October 1970.  The Veteran died in August 2013.  The Appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, the Veteran and Appellant appeared at hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is in the Veteran's claims file.  In January 2017, the Appellant was advised that the VLJ who conducted the November 2010 hearing was no longer employed by the Board.  The Veteran was afforded an opportunity to testify at another hearing.  In a March 2017 
correspondence the Appellant indicated that she wanted another hearing.   

In February 2011, the Board remanded the claim for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

As previously noted, the VLJ that conducted the November 2010 hearing is no longer employed by the Board.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  
38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  When that person is no longer available the Appellant has the option of requesting a new hearing.  Here, in a March 2016 correspondence, the Appellant has requested a video conference hearing.  Thus a remand is required to afford the Appellant the requested hearing.  Id.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made for the Appellant to be scheduled for a video conference hearing before the Board at her local RO.  Notice of such hearing should be mailed to the Appellant at her current mailing address, with a copy provided to her representative.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






